Citation Nr: 0700464	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-21 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether reduction in the rating for hypertension from 20 
to 10 percent was proper.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1986 to November 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Togus, Maine, regional office (RO) of the Department of 
Veterans Affairs (VA).  That decision reduced the evaluation 
for hypertension from 20 to 10 percent, and denied 
entitlement to a total rating for compensation based on 
individual unemployability.


FINDINGS OF FACT

1.  The evidence at the time of the reduction in rating for 
hypertension showed that the disability had improved, that 
systolic blood pressure readings were predominantly less than 
200, and that diastolic blood pressure readings were 
predominantly less than 110.

2.  The veteran's blood pressure readings demonstrate 
diastolic pressures that are predominately less than 110, and 
systolic pressures that are predominately less than 200.  

3.  The veteran's service connected disabilities include 
degenerative changes of the lumbar spine, evaluated as 50 
percent disabling; hypertensive heart disease, evaluated as 
30 percent disabling; the residuals of a right wrist injury, 
evaluated as 20 percent disabling; plantar fasciitis of the 
left foot, evaluated as 10 percent disabling; plantar 
fasciitis of the right foot, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
multiple kidney stones with lithotripsy, evaluated as 10 
percent disabling; hypertension, evaluated as 10 percent 
disabling; and hearing loss of the left ear, status post 
nasal septoplasty, environmental allergies, and hypogonadism, 
each evaluated as zero percent disabling.  His combined 
evaluation is 80 percent disabling.  

4.  The veteran has recently completed a college degree and 
obtained full time gainful employment, demonstrating that he 
is not precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for reduction in the evaluation of 
hypertension from 20 to 10 percent were met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.4.7, 4.104 Code 7101 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.104 Code 7101. 

3.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16(a), 4.19 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided VCAA notice by letters dated in 
April 2002 and April 2003.  The April 2002 notice included 
the type of evidence needed to substantiate the claim for an 
increased evaluation.  The April 2003 notice contained 
information pertinent to the claim for a total rating based 
on individual unemployability.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  
Finally, the veteran was told to tell VA about any additional 
information or evidence he wished for VA to obtain, and to 
send the required evidence as soon as possible.  This 
informed the veteran of the need to provide any evidence in 
his possession that pertained to the claim.  

As portions of the notice came after the initial adjudication 
of the total rating claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the timing deficiency was remedied by 
the RO's readjudication of the claim after sending the proper 
notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision, as his claims are 
being denied and no effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded two VA examinations of his hypertension since he 
submitted his April 2002 claim for an increased evaluation.  
In addition, all identified records that are available have 
been obtained.  Records have been requested from the Social 
Security Administration (SSA), but a reply indicates that 
there are no records in their possession.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Rating Reduction and Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction. 38 C.F.R. § 
3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires. 38 C.F.R. § 3.105(e), (i)(2)(i). 

As the 20 percent evaluation for the veteran's hypertension 
had been in effect for less than five years, the provisions 
of 38 C.F.R. § 3.344(a),(b), which provide additional 
regulatory hurtles to rating reductions, do not apply.  The 
provisions of 38 C.F.R. § 3.344(c) provide that ratings in 
effect for less than five years can be reduced upon a showing 
that the disability has improved.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for hypertension was 
initially established in a June 2001 rating decision.  A 20 
percent evaluation was assigned, effective from the November 
30, 2000, the day after the veteran's discharge from service 
(a pre-discharge rating decision dated in November 1999, had 
recognized hypertension, evaluated as 10 percent disabling, 
as being service connected, effective September 2, 1999).  
The rating decision noted that the evaluation was not 
considered permanent as the veteran's disability was subject 
to improvement.  Therefore, his disability evaluation would 
be reviewed in the future.  

In April 2002, the veteran submitted a claim for an increased 
hypertension rating.  In June 2002, the RO instead 
promulgated a proposal to reduce the evaluation from 20 
percent to 10 percent.  This was accomplished in an August 
2002 rating decision, which reduced the evaluation to 10 
percent, effective from November 1, 2002.  

The veteran submitted a notice of disagreement with the 
reduction in August 2002 in which he argued only that the 
evaluation should be restored to 20 percent.  However, a July 
2003 statement from the veteran's representative argues that 
the veteran is entitled to a 40 percent evaluation for his 
hypertension.  

According to the rating schedule, hypertensive vascular 
disease with diastolic pressure of predominantly 130 or more 
is evaluated as 60 percent disabling.  Diastolic pressure of 
predominantly 120 or more is evaluated as 40 percent 
disabling.  Diastolic pressure of predominantly 110 or more 
is evaluated as 20 percent disabling.  Diastolic pressure of 
predominantly 100 or more, or systolic pressure predominately 
160 or more is evaluated as 10 percent disabling.  This is 
also the minimum evaluation for an individual with a history 
of diastolic pressure predominately 100 or more that requires 
continuous medication for control.  This regulation further 
states that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  The term hypertension means that 
the diastolic pressure is predominately 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  Hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be evaluated as part of the 
condition causing it rather than a separate evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  

The pertinent evidence includes private hospital records and 
an emergency room report dated February 2002.  These show 
that the veteran complained of a migraine type headache which 
had been affecting him for the past three days.  He was noted 
to have a five year history of hypertension.  Furthermore, 
the veteran reported that he had been having problems with 
his medication, and that he had run out of the most effective 
medication several days earlier.  On admission, the veteran's 
blood pressure reading was 250/148.  On recheck it was 
220/136, and it continued down to 200/124 at the time 
medications were ready to be administered.  With treatment 
the veteran's blood pressure fell to 170/100 and 160/98.  The 
diagnosis was severe hypertension, and the veteran was 
advised to stay on his medication.  

The veteran was seen by a private physician for follow up for 
his hypertension in March 2002.  He reported two episodes of 
hypertension that required hospitalization, including one the 
previous month.  His blood pressure had eventually been 
brought back down to baseline at approximately 190/100 to 
110.  On examination, the blood pressure in the left arm was 
170/110, and the blood pressure in the right arm was 180/108.  
The impression was probable severe essential hypertension.  
The examiner stated that the veteran had a progressive course 
of worsening hypertension.  Changes in his medication were 
contemplated.  

Additional private medical records from April 2002 show that 
the veteran had become intolerant of one of his medications 
since the previous visit.  However, his blood pressure had 
been under better control.  Most of the time it was running 
in the 128/62 range, but was closer to 140/90 during the day.  
On examination, his blood pressure was 140/90.  The examiner 
stated that the veteran's blood pressure had responded well 
to the medication.  An additional medication was added to 
control the occasional spikes in his blood pressure.  

The veteran was afforded a VA hypertension examination in May 
2002.  He was noted to have been placed on several 
medications, and he was currently using three on a daily 
basis.  On examination, the veteran's blood pressure readings 
were 148/96, 146/94, and 144/92.  The veteran stated that he 
had not experienced any more headaches.  He had recently 
begun a new medication regimen, and his blood pressure 
appeared to be getting better.  The diagnosis was 
hypertension, not quite under control, requiring persistent 
medications.  

May 2002 treatment records show a blood pressure of 168/110.  

The veteran appeared for a periodic examination at a Naval 
Ambulatory Care Center in June 2002 for review of his 
placement on the temporary retirement list.  His hypertension 
medications were noted.  The blood pressure reading was 
150/100 initially, with a second reading of 162/110.  The 
final diagnosis was malignant hypertension.  

VA treatment records from December 2002 show that the veteran 
was referred for treatment of severe hypertension.  The 
initial readings were 198/136.  Additional readings were 
196/130, 206/123, 187/136, 180/123, and 188/125.  The 
examiner asked that the veteran be admitted overnight for 
observation, but the veteran refused.  Additional VA 
treatment records dated five days later show a blood pressure 
reading of 156/98.  

April 2003 VA treatment records show a blood pressure reading 
of 136/89.  

VA treatment records dated August 2003 show blood pressure 
readings of 170/112, 186/133, 212/131, and 140/90.  

Records from the same facility dated in September 2003 show 
blood pressure readings of 136/96 and 132/84.

The veteran underwent another VA examination for hypertension 
in November 2003.  The examiner noted on review of the claims 
folder that the veteran's antihypertensive medication had 
been increased dramatically.  On examination, blood pressure 
was 149/97 in the right arm and 170/97 on the left.  On 
standing, the right arm was 152/102, and the left arm was 
170/99.  The diagnosis was hypertension, not under good 
control.  The examiner noted that the veteran was taking much 
increased amounts of medication since the previous year and 
that his blood pressure was still not under control.  

A December 2003 blood pressure reading was 156/106.  Blood 
pressure readings obtained in January 2004 are 132/82, 
146/94, and 140/90.

Additional VA treatment records also dated March 2004 show a 
reading of 190/118.  

The veteran was afforded a VA heart examination several days 
later in March 2004.  His blood pressure was 184/98.  

Analysis

Initially, the Board notes that the procedures of 38 C.F.R. 
§ 3.105(e) were followed by the RO in the reduction of the 
veteran's evaluation.  He was provided a 60 day period 
between notice of the proposed rating reduction and the 
rating decision carrying out the reduction, and the reduction 
did not occur until after the last day of the month in which 
a 60 day period from the decision carrying out the proposed 
reduction.

In order to receive an evaluation of 20 percent, the 
veteran's diastolic pressures must be predominately 110 or 
more, or his systolic pressures must be predominately 200 or 
more.  See 38 C.F.R. § 4.104, Code 7101.  

While there were times when the veteran's diastolic blood 
pressure readings exceeded 110, or even 140, the majority of 
the reported readings between February and November 2002, 
when the reduction became effective, were under 110.  There 
were no systolic readings of 200 or more subsequent to the 
veteran's February 2002 hospitalization.  This evidence 
demonstrated improvement and that the veteran did not meet 
the criteria for a 20 percent evaluation at the time of the 
rating reduction.

A similar pattern has continued since the rating reduction.

The evidence shows that the veteran's hypertension is not 
under good control, and that he experiences spikes in which 
his blood pressure becomes unusually high.  However, a review 
of the blood pressure readings shows that the majority of 
diastolic pressures have remained less than 110.  This 
demonstrates that diastolic readings of less than 110 
predominate.  Similarly, systolic readings have mostly been 
less than 200.  

Therefore, the weight of the evidence is that the veteran's 
disability does not meet or approximate the criteria for an 
evaluation in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.21 
(2006).  The doctrine of reasonable doubt is not for 
application, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(2006).

Total Rating

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment, 
defined as employment paying less than poverty level wages, 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. Part 3, 
§§ 3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United  
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The VA General Counsel has concluded that VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VA O.G.C. Prec. Op. No. 
75-91 (Dec. 27, 1991). 

The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
4.16(a); Van Hoose, 4 Vet. App. at 363.  If total industrial 
impairment has not been shown, VA is not obligated to show 
that a veteran is incapable of performing specific jobs in 
considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994). 

The veteran's service connected disabilities include 
degenerative changes of the lumbar spine, evaluated as 50 
percent disabling; hypertensive heart disease, evaluated as 
30 percent disabling; the residuals of a right wrist injury, 
evaluated as 20 percent disabling; plantar fasciitis of the 
left foot, evaluated as 10 percent disabling; plantar 
fasciitis of the right foot, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
multiple kidney stones with lithotripsy, evaluated as 10 
percent disabling; hypertension, evaluated as 10 percent 
disabling; and hearing loss of the left ear, status post 
nasal septoplasty, environmental allergies, and hypogonadism, 
each evaluated as zero percent disabling.  The veteran's 
combined evaluation is 80 percent disabling.  As the veteran 
has a single disability evaluated at higher than 40 percent 
disabling and a combined evaluation greater than 70 percent 
disabling, he has met the schedular requirements for 
consideration for a total rating based on individual 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The evidence includes the report of a March 2002 VA 
psychiatric examination.  The examiner did not find a 
psychiatric diagnosis, but noted under the veteran's life 
stressors that he was unable to work because of multiple 
medical problems and chronic pain.  However, this same 
examination report notes that the veteran was a full time 
student who went to school five days a week.  He also made 
business calls, and enjoyed refurnishing furniture around the 
house.  

The veteran submitted his claim for a total rating in July 
2002. 

Records show that the veteran subsequently finished his 
education in December 2003, when he received a Bachelor of 
Science degree.  

July 2003 VA treatment records note that the veteran was seen 
for rehabilitation of a right knee condition.  The veteran 
stated that he was very sore all over, as he had been 
waterskiing the previous day.  

A March 2004 VA examination shows that the veteran was not 
currently working, but that he stayed busy by redoing rooms 
in his home.  

Records show that in April 2004, the veteran accepted a job 
with the Federal government as a GS-4, Office Automation 
Clerk.  The annual salary for a GS-4 in 2003 was $22,968.  
United States Office of Personnel Management, available at 
http://www.opm.gov/oca/03tables/html/RUS.asp.

The 2003 poverty threshold established by the Commerce 
Department for one individual was $9,573.  U. S. Department 
of Commerce, 
http://www.census.gov/hhes/poverty/histpov/hstpov1.html 

The veteran's employment as a GS-4, Office Automation clerk 
is not marginal, and is gainful.  See 38 C.F.R. § 4.16(a).

His current employment demonstrates that the veteran is not 
precluded from obtaining or maintaining gainful employment 
consistent with his education and occupational experience by 
reason of his service-connected disabilities.  

Since the time that the veteran submitted his claim for a 
total rating based on individual unemployability, the 
undisputed record shows that he has finished a college degree 
and obtained a full time job at a position that cannot be 
considered marginal employment.  

Furthermore, the record indicates that the veteran remains 
physically active, and is able to participate in strenuous 
activities such as waterskiing.  In view of these facts, the 
preponderance of the evidence is against the grant of a total 
rating based on individual unemployability due to service 
connected disabilities.  


ORDER

Reduction in the rating for hypertension from 20 to 10 
percent disabling was proper.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied. 


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


